Order entered April 26, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00409-CV

                                   TIM REED, Appellant

                                             V.

                               ADAMS GOLF, LLC, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-00494-2013

                                         ORDER
       The Court has before it appellant’s April 25, 2013 sealed emergency motion for stay of

temporary injunction pending appeal. The Court requests that appellee file any response to the

motion by 5:00 p.m. on Wednesday, May 1, 2013.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE